COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                   NO. 02-18-00092-CV


In the Interest of A.A., a Child            §    From the 233rd District Court

                                            §    of Tarrant County (233-616179-17)

                                            §    July 12, 2018

                                            §    Opinion by Justice Meier

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                        SECOND DISTRICT COURT OF APPEALS




                                        By /s/ Bill Meier
                                            Justice Bill Meier